PER -CURIAM.
The decision of the district court from which this appeal is prosecuted is one dismissing a suggestion of prohibition without opinion or comment. The decision is not one which, under the constitution, may be the subject of a direct appeal to this Court. Therefore, the appeal must be and the same hereby is dismissed.
This dismissal, however, is without prejudice to appellant’s right to assert his alleged immunity to prosecution under the information described in the suggestion for writ of prohibition in the trial court or by peti*472tion for writ of habeas corpus to any court having jurisdiction thereof.
It is so ordered.
ROBERTS, C. J., and DREW, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.